DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 7/20/2022 in which claims 1, 7, and 12 have been amended, new claims 17-20 have been added.  Thus, the claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of hedging without significantly more. 
Examiner has identified claim 12 as the claim that describes the claimed invention presented in independent claims 1, 7, and 12.
Claim 12 is directed to an apparatus, which is one of the statutory categories of invention (Step 1: YES).
The claim 12 recites a trading system comprising one or more computer systems capable of analyzing a plurality of electronic trades and generating instructions including trade orders, the trading system further including one or more account database for storing data representing a plurality of electronic trades; a plurality of user computers each in electronic communication with the trading system, the plurality of user computers including a plurality of dealer computers each comprising an automated dealer trading system capable of sending data to and receiving data from the trading system, and a plurality of market participant computers capable of sending data to and receiving data from the trading system; wherein the trading system is communicatively coupled to the dealer computers, and the market participant computers, and the trading system is operative with programming to: collect electronic trades from each of a plurality of market participants, each electronic trade comprising data representing party information, data representing trade position information; determine hedge amounts for buys and sells a plurality of electronic trades based on the data representing trade information; determine one or more net hedge amounts for each of the plurality of market participants; simultaneously determine a net hedge percentage for the plurality of electronic trades; determine an individual hedge size for one or more first market participants from the plurality of market participants based on a unique umbrella hedge value, wherein the umbrella hedge value for each of the one or more first market participants is the net hedge percentage of said first market participant’s net hedge amount; generate, in real-time, based on the simultaneous determination, one or more instructions to be executed, the one or more instructions when executed configured to fill the plurality of electronic trades at one or more prices controlled by each first market participants unique umbrella hedge value and by a composite mid-price for a plurality of second market participants from the plurality of market participants; distribute the one or more instructions to the plurality of market participants to fill the plurality of electronic trades; simultaneously execute the one or more instructions to fill the plurality of electronic trades as a pooled transaction, wherein execution of the one or more instructions collapses risk in connection with the plurality of electronic trades; and obtain a cost-savings by the plurality of market participants upon executing the one or more instructions, wherein the execution of the one or more instructions avoids one or more of the market participants from paying a full bid-offer price on a spot trade associated with the plurality of electronic trades.  The claim 12 (with the exception of italicized limitations) describe the abstract idea of hedging which is a fundamental economic practice or principle (a Certain Method of Organizing Human Activity) and hence is abstract in nature.  The additional elements of a trading system, computers systems, electronic, database, automated do not restrict the claim from reciting an abstract idea.  Thus, the claim 12 recites an abstract idea (Step 2A, Prong One: YES).
  This judicial exception is not integrated into a practical application because the additional elements of a trading system, computers systems, electronic, database, automated result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a trading system, computers systems, electronic, database, automated are recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computing device.  The presence of a generic computing device does nothing more than to implement the claimed invention (see MPEP 2106.05(f)).  The limitation (with the exception of italicized limitation), collect electronic trades from each of a plurality of market participants, each electronic trade comprising data representing party information, data representing trade position information amount to mere data gathering, which is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 12 is directed to an abstract idea (Step 2A- Prong 2: NO).
The claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a trading system, computers systems, electronic, database, automated are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The additional element that has been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine conventional activity in the field.  The specification describes the additional elements to be a generic computer performing its generic computer functions and the courts decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.  Thus, the claim 12 is directed to an abstract idea (Step 2B: NO).
Similar arguments can be extended to other independent claims 1 and 7 and hence the claims 1 and 7 are rejected on similar grounds as claim 12.
Dependent claims 2-6, 8-11, and 13-20 further define the abstract idea that is present in their respective independent claims 1, 7, and 12 and hence correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reasons presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-6, 8-11, and 13-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 7/20/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant states that under Step 2A, Prong 1, the claims are not directed towards an abstract idea – specifically fundamental economic principles or practices – but are instead directed towards a non-abstract method of using an electronic trading system to generate and execute computer instructions to achieve cost-savings for certain types of transactions, which all occur in substantially real-time.  In other words, the claims are directed to an improvement in electronic trading systems such that any abstract concept involved in the claims is simply applied in the course of the claimed invention, and as such is not the focus of the claims.
Examiner respectfully disagrees and notes that under Step 2A, Prong 1, the claim limitations are considered to determine if the claim recites an abstract idea.  The improvement to technology is considered under Step 2A, Prong 2.  The claimed invention clearly recites an abstract idea of hedging which is a fundamental economic practice or principle (a Certain Method of Organizing Human Activity, see October 2019 Subject Matter Eligibility Guidance) and is supported by various claimed limitations.  Thus, the claim clearly recites an abstract idea.  As far as technical improvements is concerned (which is evaluated under Step 2A, Prong 2), Examiner notes that achieving cost savings for certain types of transaction based on real-time transactions is an improvement to an abstract idea of hedging and not to technology.  The improvement to an abstract idea does not integrate the abstract idea into a practical application.  Moreover, Applicant’s arguments that solving the non-abstract problem of how to link multiple trades, regardless of whether a trader is buying, selling, or both, and achieve cost savings for all participants do not identify specific technical details as to how to link multiple trades regardless of whether a trader is buying or selling.  The claim describes the invention at a high level of generality and lacks specific technical steps if those steps provide a technical solution to a technical problem.
With respect to Applicant’s arguments regarding Step 2A, Prong 2, the claims are integrated into a practical application, Examiner notes that real-time execution of multiple trades and a hedging strategy that provide cost savings for multiple market participant is an improvement to an abstract idea of hedging and not to technology.  The improvement to an abstract idea does not transform an abstract idea into a practical application.  Moreover a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible.  The claim must meet eligibility requirement under Step 2A, Prong 2 by providing a technical solution to a technical problem or provide a technical/technology improvement.
With respect to Applicant’s arguments regarding Step 2B that the claims recite significantly more than the judicial exception, Examiner notes that there is no additional elements that amount to significantly more.  The improvement argued are considered under Step 2A, Prong 2 and has been identified as an improvement to an abstract idea which does not integrate the abstract idea into a practical application.  Moreover, Examiner notes that an inventive concept cannot be furnished by the judicial exception itself.  Instead, an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in additional to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.
With respect to Applicant’s arguments regarding newly added claims 17-20, Examiner relies on the response presented above for the independent claim 1 for maintaining the rejection of these claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693